DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed 03/15/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 57, 60, 61, 67-73, 78, 85 are under examination. 
Claims 1-56, 58, 59, 62-66, 74, 77, 79-84, 86 are cancelled. 
Claims 75, 76 remain withdrawn. 
Priority
Applicant’s claim for the benefit of priority to Application Serial No. 62/446/169, filed on January 13, 2017, is acknowledged.
Interview Statement
Applicant' s summary of the interview on 03/10/2022 has been reviewed and is complete and accurate regarding the rejections under 35 USC 101 and 35 USC 112. However, contrary to applicant’s assertion, the examiner did not provide any indication of specific claim amendments that would serve to overcome the rejection under 35 USC 103 and distinguish from the teachings of Evans during the interview.  
Withdrawn Rejections
The rejection of claims 67 and 69 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception is withdrawn in view of applicant’s amendments (which further limits these claims to require synthesizing steps). 
           
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 68 and 78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
Claims 68 and 78 further limit the method of claim 70 to include additional process limitations. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
 A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the claims 68 and 78 require: 

identifying a region of the initial amino acid sequence associated with a binding region of the first antibody; and the inputting to the trained machine learning model further comprises inputting the binding region of the first antibody to the trained machine learning model.
In this case, claims 68 and 78 further limit the method of claim 70 by additionally requiring steps for “identifying” regions of amino acid sequences (mental process). In particular,  the claimed identifying step is not limited to any particular acts or operations and broadly reads on evaluation (i.e. comparing numbers) or judgement (i.e. making a determination). As such, these are acts that can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See October Update at Section I(C)(ii). [Step 2A, Prong 2: NO] 
B. Guidance Step 2A, Prong 2
The instant claims do not recite any additional elements beyond the recited abstract idea(s) that integrate them into a practical application.   Accordingly, the claims as a whole does not integrate the recited judicial exception into a practical application [Step 2A, prong 2: NO].

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for reasons discussed above [Step 2B: NO]. The claim is not eligible. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Examiner’s Comment
Applicant’s arguments filed 03/15/2022 have been fully considered but are not persuasive. In this case, applicant argues that the instantly rejected claims are patent eligible in view of applicant’s amendments. In response, this argument is not persuasive for the reasons discussed above. Notably, parent claim 70 was deemed patent eligible subject because it results in synthesizing antibody sequences generated by the judicial exception. However, claims 68 and 78 do not result in any synthesizing steps. Accordingly, the rejection is maintained. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejection is modified in view of applicant’s amendments.
Claims 57, 60, 61, 67-73, 78, 85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evans et al. (US 2013/0280238; Pub. Date: 10/24/2013).
Evans teaches methods for using a combination of protein sequence data, structural information, experimental data on binding affinity, and computational modeling in order to identify binding sites on protein molecules. Regarding claim(s) 70, Evans teaches obtaining sequence information for a plurality of sequence variants of the protein; obtaining affinity data for each of the plurality of the sequence variants for the ligand; using a three-dimensional model of the protein's structure to define areas on the protein structure containing a plurality of residues within close proximity of each other; correlating the sequence variability within each of the areas with the binding affinity data for each sequence variant, and selecting optimal sequence residues using computational methods that test each area for an ability of the sequence variability to predict changes in the affinity, wherein the computational methods include machine learning algorithms [ref. claims 1, 6, and 7, and para. 0112]. Evans additionally teaches selecting and producing an antibody that has the most significant binding affinity to the binding site, wherein the antibody is effective to disrupt the interaction of the protein with the ligand [ref. claim 14; Figure 1A, para. 0014, para. 0131-0135], which reads on synthesizing as claimed.
Evans does not specifically teach trained machine learning models wherein the Application No.: 16/171,5964 Docket No.: M0656.70407US01 After Final Office Action of April 19, 2021 output includes values for options for each residue of a proposed amino acid sequence, and selecting amino acid sequences for a second antibody having a higher affinity, as claimed. However, Evans teaches creating patch vector files representing amino acid residues (i.e. outputting options), merging sequence vectors and affinity vectors, performing machine learning analysis that outputs the most likely patches (i.e. options) and visualizing the results in the 3D protein model [Figure 1A, para. 0014, para. 0131, para. 0113-0117]. Therefore, Evans makes obvious the step of outputting options associated with each residue since one of ordinary skill in the art of mathematics would recognize that the vectors represent values for options associated residues. Furthermore, as discussed above, Evans teaches selecting and synthesizing a plurality of sequence residues with the most significant binding affinities [ref. claim 14; Figure 1A, para. 0014, para. 0131-0135], which reads on selecting and synthesizing first and second antibodies with a higher binding affinity. 
Regarding claim(s) 71, Evans teaches using a plurality of parameters for selecting antibodies with designer binding affinities, including sequence data, affinity data, vectors, as well as statistical p-values [0131, 0113-0117].
Regarding claim(s) 72, Evans teaches vector values associated with learning models that correspond to predictions [0131, 0113-0117], which makes obvious options associated with amino acids.
Regarding claim(s) 73, Evans additionally teaches selecting and producing an antibody that has the most significant binding affinity to the binding site based on the use of patches and machine learning analysis, as discussed above [ref. claim 14; Figure 1A, para. 0014, para. 0131-0135], which reads on selecting an amino acid for a first residue based on an amino acid included in the proposed amino acid sequence at a second residue since the patch includes multiple residues. 
Regarding claim(s) 78, Evans teaches identifying regions associated with a binding region of antibodies, as discussed above, and inputting binding regions into a trained learning model, as discussed above [ref. claim 14; Figure 1A, para. 0014, para. 0131-0135, para. 0113-0117]. 
Regarding claim(s) 57, Evans teaches assigning weights to candidate sequences in the patch that are associated with binding affinity [0118, Figure 1A, Figure 9]. 
Regarding claim(s) 60, 61, Evans teaches identifying regions of optimal binding affinity based on binary values representing binding or non-binding [ref. claim 1, para. 0070], which reads on all aspects of these claims. 
Regarding claim(s) 67-69, Evans teaches inputting vector sequence and vector affinity values into machine learning models for predicting antibodies with higher binding affinities, as discussed above [ref. claim 14; Figure 1A, para. 0014, para. 0131-0135, para. 0113-0117]. Evans additionally teaches selecting and synthesizing a plurality of sequence residues with the most significant binding affinities [ref. claim 14; Figure 1A, para. 0014, para. 0131-0135], which reads on selecting and synthesizing first and second antibodies with a higher binding affinity. Evan does not specifically teach using second and third outputs, as claimed. However, the number of outputs is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Evans by alternatively determining second or third outputs, since that artisan would recognize that machine learning algorithms such as neural networks already have a plurality of inputs and outputs. Therefore, such a modification would fail to patentably distinguish over the teachings of Evans.
Regarding claim(s) 85, Evans does not specifically teach using a neural network and at least 20 dimensions. However, Evans teaches the use of neural network learning models [ref. claim 7, para. 78] and specifically teaches examples using information for a set of 282 sequences and generating patches from this data (using machine learning techniques). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Evans by using neural networks with 20 dimensions, since the number of dimensions is an arbitrary design choice and the artisan would recognize that machine learning algorithms such as neural networks can be adapted for any desired number of dimensions. Therefore, such a modification would fail to patentably distinguish over the teachings of Evans.
	Response to Arguments
Applicant’s arguments, filed 03/15/2022, have been fully considered but are moot for the reasons discussed above in the modified rejection. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619